DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20100123000 hereafter referred to as Ha in view of Takahara et al. (US 2012/0236469).
In regards to claim 1,
Ha discloses an electrolytic capacitor comprising: 
a capacitor element (fig. 2; abstract); 
a case (100 – fig. 2) that houses the capacitor element, the case having an opening (seen in fig. 2); and 

the sealing member includes an elastic member that is fit in the opening (seen in fig. 2), 
the elastic member includes a polymer component and a particle component ([0029-0030]), 
the polymer component contains at least butyl rubber ([0029-0030]), 
the particle component includes at least particles of kaolin ([0029-0030]).  Ha fails to explicitly disclose an average particle size of the particles of kaolin is less than or equal to 4 µm.  

Takahara ‘469 discloses that the average particle size of a filler is a result effective variable, particularly for ensuring reliability in sealing while preventing dispersal defects ([0042]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ha such that an average particle size of the particles of kaolin is less than or equal to 4 µm in order to prevent dispersal defects and ensure a reliable seal, as taught by Takahara ‘469.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2,
 

Takahara ‘469 discloses that the average particle size of a filler is a result effective variable, particularly for ensuring reliability in sealing while preventing dispersal defects ([0042]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ha such that an average particle size of the particles of kaolin is 1.5 to 4 µm, inclusive, in order to prevent dispersal defects and ensure a reliable seal, as taught by Takahara ‘469.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3,
Ha further discloses wherein a content ratio of the kaolin ranges from 70 parts by mass to 150 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component ([0029] – instance when kaolin is 70 parts by weight).

In regards to claim 4,
Ha further discloses wherein the kaolin is calcined kaolin ([0029-0030]).  


Ha further discloses wherein a proportion of the butyl rubber in the elastic member ranges from 20% by mass to 60% by mass ([0029-0030]).  
 
In regards to claim 6,
Ha further discloses wherein the particle component further contains particles of talc ([0029-0030]).   

In regards to claim 7,
Ha further discloses wherein a proportion of the talc in a total amount of the kaolin and the talc is less than or equal to 30% by mass ([0029] – instance when kaolin is 70 parts by weight and talc is 30 parts by weight).  

In regards to claim 8,
Ha further discloses wherein a proportion of the kaolin is the highest in the particle component ([0029] – instance when kaolin is 70 parts by weight and remaining particle components (e.g. talc, carbon black) are at a minimum).  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha and Takahara ‘469 as applied to claim 1 above, and further in view of Nanba et al. (US 2009/0135547).
In regards to claim 9,
Ha as modified by Takahara ‘469 fails to explicitly disclose wherein: 

a content ratio of the antioxidant ranges from 0.5 parts by mass to 6.0 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component.  

Nanba ‘547 disclose the elastic member further includes an antioxidant, and 
a content ratio of the antioxidant ranges from 0.5 parts by mass to 6.0 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component ([0039]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antioxidant in a specific amount as taught by Nanba ‘547 in the elastic member of Ha as modified by Takahara ‘469 to obtain a sealing member with good heat resistance and crack resistance.

In regards to claim 10,
Ha as modified by Takahara ‘469 fails to explicitly disclose wherein the antioxidant includes a hindered phenol compound.

Nanba ‘547 disclose wherein the antioxidant includes a hindered phenol compound ([0039]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antioxidant in a specific .

Claim(s) 1-2, 4, & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009021263A hereafter referred to as Wada in view of Nakabayashi (US 2010/0104941).
In regards to claim 1,
Wada discloses an energy storage component comprising: 
an energy storage element (fig. 2; [0038]); 
a case (5 – fig. 2; [0038]) that houses the energy storage element, the case having an opening (seen in fig. 2); and 
a sealing member (9 – fig. 2; [0038]) that seals the opening (seen in fig. 2), wherein: 
the sealing member includes an elastic member (1 – fig. 1-2; [0038]) that is fit in the opening (seen in fig. 2), 
the elastic member includes a polymer component and a particle component ([0008]), 
the polymer component contains at least butyl rubber ([0011] & [0026]), 
the particle component includes at least particles of kaolin ([0011]),
an average particle size of the particles of kaolin is less than or equal to 4 µm ([0016] & [0063]).  Wada fails to disclose the component is an electrolytic capacitor comprising a capacitor element.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrolytic capacitor element as taught by Nakabayashi ‘941 in the device of Wada to obtain an electrolytic capacitor which is a known alternative as taught by Nakabayashi ‘941.

In regards to claim 2,
Wada further disclose wherein the average particle size of the particles of kaolin is greater than or equal to 1.5 µm ([0063]).  

In regards to claim 4,
Wada further disclose wherein the kaolin is calcined kaolin ([0016]).  

In regards to claim 6,
Wada further disclose wherein the particle component further contains particles of talc ([0064]).  

Claim(s) 1-2, 4, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2009/0268378) in view of Wada.
In regards to claim 1,
Matsuura ‘378 discloses an electrolytic capacitor comprising: 

a case (8 – fig. 1; [0024]) that houses the capacitor element, the case having an opening; and 
a sealing member (7 – fig. 1; [0024]) that seals the opening, wherein: 
the sealing member includes an elastic member that is fit in the opening (fig. 1; [0024]), 
the elastic member includes a polymer component and a particle component ([0043]), 
the polymer component contains at least butyl rubber ([0043]), 
the particle component includes at least particles of inorganic nature ([0043]).  Matsuura ‘378 fails to disclose the particle component includes at least particles of kaolin, and an average particle size of the particles of kaolin is less than or equal to 4 µm.  

Wada discloses the particle component includes at least particles of kaolin, and an average particle size of the particles of kaolin is less than or equal to 4 µm ([0063]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the gasket (sealing member) taught by Wada as the sealing member of Matsuura ‘378 to obtain an electrolytic capacitor wherein the sealing member has a higher mechanical strength and is sufficiently reduced in the deterioration of mechanical strength.


Matsuura ‘378 fails to disclose wherein the average particle size of the particles of kaolin is greater than or equal to 1.5 µm.  

Wada discloses wherein the average particle size of the particles of kaolin is greater than or equal to 1.5 µm ([0063]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the gasket (sealing member) taught by Wada as the sealing member of Matsuura ‘378 to obtain an electrolytic capacitor wherein the sealing member has a higher mechanical strength and is sufficiently reduced in the deterioration of mechanical strength.

In regards to claim 4,
Matsuura ‘378 fails to disclose wherein the kaolin is calcined kaolin.  

Wada discloses wherein the kaolin is calcined kaolin ([0063]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the gasket (sealing member) taught by Wada as the sealing member of Matsuura ‘378 to obtain an electrolytic capacitor wherein the sealing member has a higher mechanical strength and is sufficiently reduced in the deterioration of mechanical strength.

In regards to claim 11,
Matsuura ‘378 further discloses wherein the capacitor element includes a solid electrolyte containing a conductive polymer (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP05283302A – abstract 
US 2005/0203236 – abstract & [0034]
CN110272700A – teaches heat resistant filler for butyl rubber is calcined kaolin and the size of the kaolin is a result effective variable for improving reinforcing effect and heat-resistance
Polymer–filler interactions in kaolin/nylon 6,6 composites containing a silane coupling agent – abstract 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848